UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52397 ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (715) 421-2060 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data Fail required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ (not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$36,208,538 as of June 30, 2010. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:46,683,949 shares as of April 15, 2011. PORTIONS OF THE FOLLOWING DOCUMENTS ARE INCORPORATED HEREIN BY REFERENCE: Information Statement for 2011 Annual Meeting of Stockholders (to be filed with the Commission under Regulation 14C within 120 days after the end of the registrant’s fiscal year and, upon such filing, to be incorporated by reference into Part III to the extent indicated therein). SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report includes “forward-looking statements”.All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “expect,” “intend,” “project,” “estimate,” “anticipate,” “believe,” or “continue” or the negative thereof or variations thereon or similar terminology. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot give any assurance that such expectations will prove to have been correct.Important factors that could cause actual results to differ materially from our expectations (“Cautionary Statements”) include, but are not limited to: · the lack of liquidity of our common stock; · the availability of capital and sufficiency of our working capital; · our ability to maintain or improve profit margins, including our ability to utilize our manufacturing facilities at levels sufficient to cover our fixed costs; · our ability to develop, manufacture and market innovative products in a competitive industry; · the availability and cost of raw materials; · our ability to recruit and retain skilled and qualified personnel; · the strength and financial resources of our competitors; · general economic conditions; and · the securities or capital markets and other factors disclosed under “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business” and elsewhere in this report. You should consider these Cautionary Statements when you evaluate our forward-looking statements.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the Cautionary Statements.We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. ENERGY COMPOSITES CORPORATION ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2010 INDEX Page PART I Item 1. Business 4 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. (Removed and Reserved) 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 17 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 40 Item 9A. Controls and Procedures 40 Item 9B. Other Information 41 PART III Item 10. Directors, Executive Officers and Corporate Governance 41 Item 11. Executive Compensation 42 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 42 Item 14. Principal Accountant Fees and Services 42 PART IV Item 15. Exhibits, Financial Statement Schedules 42 3 PART I Item 1.Business. Overview and History Energy Composites Corporation (“we,” “us,” “our,” or the “Company”) is a manufacturer of composite structures and vessels for a range of clean technology industries.Based on our research of companies in this sector, we believe we have the Midwest’s largest and most automated manufacturing capabilities. Our Company was incorporated on October 29, 1992 under the laws of the State of Nevada.At first, we were defined as a “shell” company whose sole purpose was to locate and consummate a merger or acquisition with a private entity.As of October 14, 2008, we completed a reverse acquisition of Advanced Fiberglass Technologies, Inc., a Wisconsin corporation (“AFT”).Pursuant to the reverse acquisition, we issued 28,750,000 shares of our common stock to AFT’s shareholders (approximately 72% of the then issued and outstanding common stock) and AFT’s shareholders gained voting control of our Company.As a result of the reverse acquisition, we are no longer considered a “shell” company.AFT is now our wholly-owned subsidiary.On August 23, 2010, AFT changed its name to ECC Corrosion, Inc. (“ECC-C”). ECC Corrosion, Inc.ECC-C was incorporated in the state of Wisconsin on January 1, 2005, following nearly ten years operating as M&W Fiberglass, LLC (“M&W”).Founded in 1995 by Jamie Lee Mancl, M&W was the operating entity that developed and operated ECC-C’s business.In January 2005, M&W transferred all operating assets and liabilities into a newly formed S-Corporation: ECC-C.M&W, solely owned by Jamie Lee Mancl, retained ownership of ECC-C’s former manufacturing facility.In February 2007, M&W sold ECC-C’s former manufacturing facility to the city of Wisconsin Rapids.M&Wthen purchased and developed our current manufacturing facility by obtaining $4,000,000 of financing in the form of industrial revenue bonds.On December 31, 2008, we purchased the manufacturing facility from M&W by assuming the industrial revenue bonds, paying M&W $500,000 in cash and delivering a promissory note to M&W for $1,045,328. Financing Activity.On December 15, 2008, we closed a private offering of units consisting of (i) a 3-year, 6% convertible debenture (the “Debentures”) with a conversion price of $2.50 per share, and (ii) a number of warrants (the “Warrants”) exercisable into shares of the Company’s common stock equal to the number of shares issuable upon conversion of the principal amount of the Debentures.Each Warrant is exercisable into shares of common stock for a term of 3 years at $5.00 per share.We issued Debentures with a face amount of $6,370,000 and Warrants exercisable into 2,548,000 shares of common stock.As of December 31, 2010, Debentures totaling $5,140,000 have been converted into common stock of the Company.The number of shares of common stock issued as principal and interest for these conversions totaled 2,149,496 shares. On March 8, 2010, the Company’s Board of Directors approved the temporary reduction of the exercise price of outstanding warrants to $2.50 per share from $5.00 per share. The temporary exercise price reduction was valid from March 22, 2010 through May 6, 2010.After May 6, 2010, the warrants reverted back to their original terms.The Company received $590,823 related to the exercise of 236,329 warrants to purchase its common stock at $2.50 per share from warrant holders. On August 3, 2010, the Company’s Board of Directors approved a debt for equity exchange transaction between M&W and the Company.The transaction, which closed on August 13, 2010, resulted in the conversion of the outstanding principal and interest under the existing long-term note with M&W to common shares of the Company at $2.50 per share.The principal balance of the note converted at August 13, 2010 was $970,770 and accrued interest was $5,455, which upon conversion resulted in the issuance of 390,490 restricted common shares of the Company.The exchange resulted in a $970,770 reduction in the Company’s long-term debt obligations and an addition to stockholder's equity of $976,225. On August 23, 2010, the Company entered into a Subscription Agreement with its founder and majority shareholder, Jamie L. Mancl, pursuant to which Mr. Mancl agreed to make a $450,000 equity investment in the Company.Pursuant to the agreement, Mr. Mancl purchased 180,000 shares of the Company's common stock at a price of $2.50 per share. 4 On September 7, 2010, the Company issued 207,506 restricted shares of common stock as payment in full of unsecured, short-term notes payable to five private investors (primarily existing shareholders) in connection with financing to fund operations.The principal balance of the notes and accrued interest converted under the agreements was $500,000 and $18,763, respectively.The exchange resulted in a $500,000 reduction in short-term debt obligations and a $518,763 addition to stockholder's equity. Our Business We design, manufacture, install and service complex composite structures to the alternative energy, flue gas desulfurization (“FGD”), mining, pulp and paper, water and waste water treatment, environmental compliance, petrochemical and power generation industries. We use advanced composite materials to engineer and manufacture complex composite structures, vessels and processing systems including holding tanks, ancillary equipment manufactured from composite material, and composite ductwork and piping.We also provide maintenance, repair and overhaul (“MRO”) services to the alternative energy industry, industrial retrofit services using composites, and maintain 24/7 field service capability to provide plant shutdown and maintenance, refurbishing, tanks and vat relining, tank field-erection, tank and equipment inspection and repair services, as well as installation of pipelines, crossovers, hoods, scrubbers, absorption towers, stacks and stack liners.Our vinylester and polyester resin, thermoplastic/fiberglass composite laminate, and carbon fiber composite fabrication systems and processes meet or exceed the requirements set by the Society of Plastic Industries, American Society of Testing Materials, Reinforced Thermoset Plastics Corrosion Resistant Equipment Accreditation Program established by the American Society of Mechanical Engineers, and OSHA. We have not made any material expenditures on research and development in the past two years, although we have developed a solid portfolio of innovations in material use, design and manufacturing process.We developed these innovations during production of goods for and delivery of services to our clients. The following list identifies the various markets in which we currently compete: · Mining:We manufacture, install, repair and perform integrity inspections on piping, ductwork, tanks and other structures for the mining industry. · Pulp and Paper:We provide composite storage and piping solutions and inspection and repair services to pulp and paper manufacturers. · Chemical Processing: We also fabricate and install composite tanks and piping and provide MRO services for several chemical manufacturers. · Alternative Energy:We manufacture bio-fuel storage tanks and piping systems as well as bio-fuel-related waste water treatment tank systems. · Flue Gas Desulfurization:We manufacture and install equipment for FGD systems, with a significant portion of our FGD manufacturing and installation performed on the client site. · Environmental Compliance:We engineer, manufacture and service composite-based odor control systems. · Wind Fiber:We continue to focus efforts on developing our Windfiber™ strategy to become a leading supplier of advanced wind blades and other composite components to the North American wind energy industry. We have completed the design of an advanced wind blade manufacturing facility and developed a strategic partnership with SSP Technology, a leading provider of composite blade technology and designs based in Denmark, which we believe allows us to offer advanced and competitive design, prototype and manufacturing capability to the wind industry.Although we have made considerable progress in establishing relationships with potential customers, the wind industry experienced a significant reduction in installed wind energy systems during 2010 resulting in 5 lower demand for composite blade design and production.We believe energy security, increasing fossil fuel prices and environmental policy will drive increased demand for wind energy systems in the future and remain optimistic about the long-term future for wind energy and, in particular, the need for advanced wind blade design, prototype and manufacturing capability. The Company also ceased future investments in the resin distribution business in the fourth quarter of 2010 due to slower sales than anticipated and to focus on the core composites business. Manufacturing Facilities and Processes We own a 73,000 square-foot composites manufacturing plant in Wisconsin Rapids, Wisconsin.We have the ability to expand our facilities as we grow and compete in new markets.Our plant has advanced climate control capabilities, critical in manufacturing processes using industrial carbon fibers, as well as bulk materials storage facilities that incorporate what we believe to be the latest and most advanced designs.Our bulk material storage facilities exceed all current and envisioned environmental and workplace safety standards.The plant and material storage facilities have direct rail and highway access. Our plant features five automated filament winders, including computer-controlled, dual-mandrel filament winding technology and mandrels which allow us to produce structures up to 43 feet in length without seams, reducing our cost of production and providing a pricing advantage over competitors.We have also designed and manufactured mobile field winding equipment which allows us to produce large diameter vessels at our customer’s location when product size limits transportation options. Major Customers We continue to serve a diverse base of customers in our core market sectors including power generation, petrochemical, mining, pulp and paper, wastewater, and odor-control. Given the custom nature, project orientation and seasonal variability of this core business, we are at times subject to significant swings in revenue concentration as we accept and complete contracts of varying size based on our customer’s expansion, retrofit and outage-related activities. During 2010, our customer concentration consisted of eight customers representing approximately 50% of our revenue and 54% of our outstanding accounts receivable at December 31, 2010. In 2009, our two largest customers accounted for approximately 59% of our total consolidated revenues and 49% of our outstanding accounts receivable at December 31, 2009. We market our products primarily through our internal sales personnel as well as a network of independent sales representatives. We utilize internal transportation as well as independent carriers to distribute our products to our customers. Major Suppliers We use three main suppliers of raw composites materials in our manufacturing operations but have also established relationships with alternate domestic and foreign suppliers of these same raw materials. Since the composites materials used in our manufacturing operations are of a commodity nature, we will use these sources according to material availability and pricing in the event our primary suppliers are unable to continue supplying our raw materials requirements. We have not experienced supply procurement problems regarding the primary raw materials used in the production process. Additionally, we purchase pre-manufactured composite pipe and pipe fittings from Fiberglass Piping & Fitting Company (“FPF”).FPF is a wholesale distributor of imported fiberglass piping and fitting products and owned by our largest shareholder, Jamie Lee Mancl. We purchase products from FPF from time to time for use in the manufacture of our products pursuant to a long-term supply agreement at a price equal to FPF’s net direct costs for such products.Purchases from FPF accounted for 5% and18% of total raw materials purchased in 2010 and 2009, respectively. FPF accounted for 10% and 29% of all outstanding accounts payable at the end of 2010 and 2009, respectively. 6 Competition We face robust competition in our markets, and several of our competitors have operations in our geographic markets.We believe the investments in our manufacturing facility, automated filament winding equipment and highly skilled workforce have substantially increased production capacity and thereby improved our competitive position in the markets we serve.The following lists major competitors of which we are aware in each of our major markets: Composite tanks for bio-fuel storage, mining, pulp and paper and petrochemical:Belding Tank Technologies, Inc. (Michigan), Ershigs, Inc. (Washington), Tankinetics, Inc. (Arkansas), Design Tanks, Inc. (South Dakota) and Augusta Fiberglass, Inc. (South Carolina). Flue gas desulfurization:Tankinetics, Inc. (Arkansas), Ershigs, Inc. (Washington), AN-COR Industrial Plastics, Inc. (New York), Augusta Fiberglass, Inc. (South Carolina), and Plasticon Europe, B.V. (Netherlands). Water management and storage:Belding Tank Technologies (Michigan), Ershigs, Inc. (Washington), Tankinetics, Inc. (Arkansas), Design Tanks, Inc. (South Dakota), Containment Solutions, Inc. (Texas) and one main piping manufacturer, Future Pipe Industries (Dubai). Wind blade design and manufacture:LM Glasfiber (Denmark, various US locations), TPI, Inc. (Iowa, Mexico, China) MFG, Inc. (Texas, South Dakota), Energetx, Inc. (Michigan) and Tecsis, Inc. (Brazil). Our key geographic markets are in North America.We believe with our diversification and certain innovative manufacturing advantages in the markets we serve, we are able to offer the highest quality at competitive prices.We believe these advantages will help us to continue to compete in both existing and new markets. Employees At March 31, 2011, we employed 65 employees, of which 62 are full-time.We have 22 of our employees that are represented by the United Association of Plumbers and Steamfitters under a contract that expires on May 31, 2012 and those 22 employees are represented by the United Association of Journeymen and Apprentices of Plumbing and Pipefitting Industry of the United States and Canada under a contract which expires on June 3, 2012.We believe that our relationship with all of our employees is good. Government Regulation of the Environment and Occupational Health and Safety We are subject to various federal, state and local environmental laws and regulations that apply to the production, use and sale of composites, emissions into the air, discharges into waterways and other releases of materials into the environment and the generation, handling, storage, transportation, treatment and disposal of waste and hazardous materials.Compliance with these requirements increases our costs and can result in process or operational modifications, the installation of pollution control devices or cleaning up grounds or facilities. We incurred a total of $18,246 in environmental regulatory compliance expenses in 2010 and $16,170 in 2009. Going forward, we believe that compliance with all current government regulations will not have a material adverse effect on our results of operations or financial condition.The risk of additional costs and liabilities, however, is inherent in certain plant operations and certain products produced at our plant, as is the case with other companies in the composites industry.Therefore, we may incur additional costs or liabilities in the future for regulatory compliance.Other developments, such as increasingly strict environmental, safety and health laws, regulations and related enforcement policies, discovery of unknown conditions, and claims for damages to property, persons or natural resources resulting from plant emissions or products could also result in additional costs or liabilities. A number of foreign countries and domestic communities have enacted, or are considering enacting, laws and regulations concerning the use and disposal of composite materials.Widespread adoption of these laws and regulations, along with public perception, may have an adverse impact on sales of our products.More stringent regulation of the use and disposal of composites may have an adverse effect on our business. 7 Item 1A.Risk Factors. Not applicable to smaller reporting companies. Item 1B.Unresolved Staff Comments. Not applicable to smaller reporting companies. Item 2.Properties. Principal Office, Plant and Equipment Our manufacturing facility serves as our principal office.As discussed in Item 1, we own a 73,000 square-foot composites manufacturing plant in Wisconsin Rapids, Wisconsin.Our plant secures our obligations under our industrial revenue bonds.Our plant currently features four automated filament winders and one portable large diameter vertical winder.In 2009, we purchased a portable winder capable of producing products up to 40 feet in diameter and 43 feet in length. All of our winders serve as collateral for some of our long-term debt obligations.In April 2010, we purchased approximately 95 acres of vacant land near our manufacturing facility in Wisconsin Rapids, Wisconsin for the purpose of developing a facility to manufacture blades for the wind energy market. To date, we have not developed the property and, due to weakness in the wind energy market as described in Item 1and covenants in our development agreement requiring certain minimum assessments for the property, we are in the process of selling the land back to the City of Wisconsin Rapids.We expect the land to remain available to us at below estimated fair market values in the event we proceed with the construction of a facility to manufacture blades in the future. Item 3.Legal Proceedings. We are not currently involved in any material pending legal proceedings other than ordinary routine litigation incidental to our business. Item 4.(Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information From July 17, 2007, to February 22, 2011, our common stock was quoted and traded on the OTC Bulletin Board.Since February 23, 2011, our common stock has traded on the OTCQB due to quoting inactivity under SEC Rule 15c2-11.The trading symbol was changed from “LPME” to “ENCC” effective October 15, 2008.The following table sets forth the range of high and low bid quotations for each quarter for our last two completed fiscal years.These quotations reflect inter-dealer prices without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices ($) High Low 2009 Fiscal Year: March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 8 Bid Prices ($) High Low 2010 Fiscal Year: March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 On March 31, 2011, the closing bid price for the common stock was $0.32. Holders The number of record holders of our common stock, as of April 15, 2011, was 176 according to our transfer agent. Dividends Holders of shares of common stock are entitled to dividends when, and if, declared by the board of directors out of legally available funds.To date, we have not declared or paid any dividends on our common stock.We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business.Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the board of directors deems relevant. Recent Sales of Unregistered Securities During the fourth quarter ended December 31, 2010, we issued and sold the unregistered securities set forth in the table below. Date Persons or Class of Persons Securities Consideration October 7, 2010 24 accredited investors 6,246 shares of common stock $15,577 of accrued interest paid to debenture holders No underwriters were used in the above transactions.We relied upon the exemption from registration contained in Section 4(2) and/or Rule 506 as to all of the transactions, as the investors were deemed to be sophisticated with respect to the investment in the securities due to their financial condition and involvement in our business or were accredited investors.Restrictive legends were placed on the certificates evidencing the securities issued in all of the above transactions. Item 6.Selected Financial Data. Not applicable to smaller reporting companies. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with the financial statements and the related notes included herein as Item 8.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements. Overview Energy Composites Corporation (“ECC”, “we,” “us,” “our,” or the “Company”) is a manufacturer of composite structures and vessels for a range of clean technology industries. Based on our research of companies in this sector, we believe we have the Midwest’s largest and most automated manufacturing capabilitieswith our 9 world-class, automated 73,000 square foot climate-controlled manufacturing facility in Wisconsin Rapids, Wisconsin, and mobile manufacturing capabilities. Our Company was incorporated on October 29, 1992 under the laws of the State of Nevada.At first, we were defined as a “shell” company whose sole purpose was to locate and consummate a merger or acquisition with a private entity.As of October 14, 2008, we completed a reverse acquisition of Advanced Fiberglass Technologies, Inc. (“AFT”), a Wisconsin corporation.Pursuant to the reverse acquisition, we issued 28,750,000 shares of our common stock to AFT’s shareholders (approximately 72% of the then issued and outstanding common stock) and AFT’s shareholders gained voting control of our Company.As a result of the reverse acquisition, we are no longer considered a “shell” company.AFT, which changed its name to ECC Corrosion, Inc. on August 23, 2010, is now our wholly-owned subsidiary. Advanced Fiberglass Technologies.AFT was incorporated in the state of Wisconsin on January 1, 2005, following nearly ten years operating as M&W Fiberglass, LLC (“M&W”).Founded in 1995 by Jamie Lee Mancl, M&W was the operating entity that developed and operated AFT’s business.In January 2005, M&W transferred all operating assets and liabilities into a newly formed S-Corporation: AFT.M&W, solely owned by Jamie Lee Mancl, retained ownership of AFT’s former manufacturing facility.In February 2007, M&W sold AFT’s former manufacturing facility to the city of Wisconsin Rapids.M&W and AFT then purchased and developed our current manufacturing facility by obtaining $4,000,000 of financing in the form of industrial revenue bonds.On December 31, 2008, we purchased the manufacturing facility from M&W by assuming the industrial revenue bonds, paying M&W $500,000 in cash and issuing a promissory note to M&W for $1,045,328.On August 3, 2010, the Company’s Board of Directors approved a debt for equity exchange transaction between M&W and the Company. The transaction, which closed on August 13, 2010, resulted in the conversion of the outstanding principal and interest under the existing long-term note with M&W to common shares of the Company at $2.50 per share.The principal balance of the note converted at August 13, 2010 was $970,770 and accrued interest was $5,455 which upon conversion resulted in the issuance of 390,490 restricted common shares of ECC. The exchange resulted in a $970,770 reduction in the Company’s long-term debt obligations and an addition to stockholder's equity of $976,225.On August 23, 2010, AFT changed its name to ECC Corrosion, Inc. (“ECC-C”). Fiberglass Piping & Fitting Company.In September 2006, our largest shareholder, Jamie Lee Mancl, formed Fiberglass Piping & Fitting Company (“FPF”).FPF is a wholesale distributor of imported fiberglass piping and fitting products.We purchase products from FPF from time to time for use in the manufacture of our products pursuant to a long-term supply agreement at a price equal to FPF’s net direct costs for such products. Innovative Composite Solutions, LLC.In June 2009, we established Innovative Composite Solutions, LLC (“ICS”) as a wholly-owned subsidiary of Energy Composites Corporation, to serve as our distribution arm for resins and composite materials.As of December 31, 2010, the operating results of ICS are immaterial to the Company and are included in the Industrial Tank and Piping reporting. Summary of Significant Accounting Policies The discussion and analysis of our financial condition and results of operations are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the U.S.While our significant accounting policies are described in more detail in Note 1 to our financial statements, we believe the following accounting policies to be critical to the judgments and estimates used in preparation of our financial statements. Principles of Consolidation and Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries ECC-C and ICS, after elimination of all intercompany accounts, transactions and profits. Trade Accounts Receivable Trade accounts receivable are recorded at the invoiced amount.The allowance for doubtful accounts is our best estimate of the amount of probable credit losses in our existing accounts receivable.We determine the 10 allowance based on our historical write-off experience.We review our allowance for doubtful accounts monthly.Individual accounts with past due balances over 90 days are specifically reviewed to ensure they are collectible.All other balances are reviewed on a pooled basis.Account balances are charged off against accounts receivable, as bad debts, after all means of collection have been exhausted and the potential for recovery is considered remote.Finance charges are accrued monthly, but not recognized on past due trade receivables until management determines that such charges will be collected. Inventories Inventories are stated at the lower of cost or market, with cost determined on the first-in, first-out (“FIFO”) basis.Reserves are recorded for estimated excess and obsolete inventories based primarily on forecasts of product demand and estimated production requirements. Inventories consist of raw materials, work-in-process and on a limited basis at times, finished goods.Raw materials consist of components and parts for general production use.Work-in-process consists of labor and overhead, processing costs, purchased subcomponents and materials purchased for specific customer orders. Property and Equipment Property and equipment are stated at cost.Depreciation is provided on the straight-line method over the estimated useful lives of the respective assets.Maintenance and repairs are charged to expense as incurred; major renewals and betterments are capitalized.As items are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in operating income. The estimated useful lives for computing depreciation are as follows: Years Building 40 Building and land improvements 15 Computer equipment 3 to 5 Manufacturing equipment 5 to 10 Furniture and office equipment 5 to 10 Vehicles and trailers 5 Revenue Recognition We derive revenue primarily from the sale of manufactured products (tanks, piping, & ductwork), installation of those products on occasion and service/repair work. Revenue is recognized when persuasive evidence of an arrangement exists, the price is fixed and determinable, transfer of title has occurred, services have been rendered or delivery has occurred per contract terms and collection of the related receivable is reasonably assured.At times, customer deposits and other receipts are received and are deferred and recognized as revenue when earned. Most of our products are sold without installation services included.Revenue for product only sales is generally recognized at the time of shipment and if all other contractual obligations have been satisfied.When we provide a combination of products and installation services, the product and installation components of these multiple deliverable arrangements are considered separate units of accounting. The value of these separate units of accounting is determined on a stand-alone basis. Most installation work is generally done in a short period of time after the product is manufactured (generally less than 30 days) and the corresponding revenue is recorded upon the completion of the installation and all contractual obligations have been met. For any service/repair, most work is performed on a time and material basis and revenue is recognized as performance progresses. 11 Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized in future periods.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We account for income taxes pursuant to Financial Accounting Standards Board guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. We believe our income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at December 31, 2010 and 2009.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company’s remaining open tax years subject to examination include the years ended December 31,2008 through 2010. Results of Operations Revenue During the year ended December 31, 2010, we recorded revenue from product sales of $4,232,986 compared to $5,780,665 for the year ended December, 2009 a decrease of 27%.Revenue from field services was $1,859,756 for the year ended December 31, 2010, compared to 2,551,121 for the year ended December 31, 2009 a decrease of 27%.The decrease in product and service revenue during the year ended December, 2010 was largely driven by the absence of a major contract and reduced or delayed service orders from our leading corrosion customers.This was partially offset by smaller product contracts from new customers. Cost of goods sold The primary components of cost of goods sold are raw materials used in manufacturing, manufacturing labor, and manufacturing overhead.The primary raw materials used in our manufacturing processes are isophathalic, polyester, and vinyl-ester resins and fiberglass.Manufacturing labor includes wages, employment taxes, employee benefits, and union expenses.The major components of manufacturing overhead are utilities and depreciation associated with our manufacturing facility and equipment, travel and lodging expense associated with field service activities and manufacturing supplies. For the year ended December 31, 2010, product cost of goods sold decreased to $3,739,529, resulting in product gross profit of $493,457 or 12%.For the year ended December 31, 2009, product cost of goods sold was $5,073,703, resulting in product gross profit of $706,962 or 12%. For the year ended December 31, 2010, service cost of goods sold decreased to $1,171,964, resulting in service gross profit of $687,792 or 37%.For the year ended December 31, 2009, service cost of goods sold was $1,777,522, resulting in service gross profit of $773,599 or 30%. The Company’s overall gross profit for the year ended December 31, 2010 was 19% compared to 18% for the comparable period in 2009. The increase in the overall gross profit percentage for the year ended December 31, 2010 was driven by higher margin product mix, labor efficiencies realized with the implementation of the Company’s enterprise resource planning system in May 2010 and a lower requirement of more expensive pipefitter labor in 2010 compared to 2009.These factors were partially offset by the lower sales volume in 2010. 12 For the year ended December 31, 2010, our cost of materials was 32% of revenue.This compares to cost of materials of 25% for the year ended December 31, 2009.Our cost of labor was 29% of revenue for the year ended December 31, 2010 compared to labor cost of 38% of revenue for the year ended December 31, 2009.Manufacturing overhead was 21% of revenue during the year ended December 31, 2010, compared to 19% for the year ended December 31, 2009. Selling, general & administrative expenses Selling, general and administrative expenses increased to $5,151,505 during the year ended December 31, 2010 from $3,792,764 during the year ended December 31, 2009. The increase in our selling, general and administrative expenses was primarily driven by our continued investment in our WindFiber™ strategy, increased sales and sales support staff, and the issuance of non-cash employee stock options for the first time.Expenses related to our WindFiber™ strategy have totaled $714,390 for the year ended December 31, 2010 compared to $94,159 for the year ended December 31, 2009.We recorded employee and director stock and stock option compensation expense of $701,943 during the year ended December 31, 2010, compared to $175,000 during the year ended December 31, 2009.Due to limited cash resources, the Company is compensating employees and directors by utilizing more stock instruments to compensate employees. Additionally, we recorded $756,000 of stock compensation expense during the year ended December 31, 2010 related to a consulting agreement with Diversified Equities Partners, LLC (“Diversified”) whereby Diversified has agreed to provide financial advisory services through September 2012. Other expenses Other income and expense consists of interest income and interest expense which includes non-cash amortization of deferred financing costs and non-cash amortization of beneficial conversion features and warrant discounts associated with convertible debt.Total interest expense for the years ended December 31, 2010 and 2009 were $949,903 and $1,947,636, respectively.Non-cash amortization of debt discounts for warrants and beneficial conversion feature related to the convertible debt were $526,098 and $1,461,921 for the years ended December 31, 2010 and 2009, respectively. Net loss before provision (benefit) for income taxes The Company’s loss before income tax benefit for the year ended December 31, 2010 increased to $4,919,627 from $4,244,586 during the year ended December 31, 2009.The primary drivers of the increase in net loss before income taxes for the year ended December 31, 2010 were the decrease in gross profit on lower sales, and an increase in selling, general and administrative costs partially offset by the decrease in the non-cash amortization of debt discounts for warrants and beneficial conversion feature related to the convertible debt. Income tax benefit In 2009, the Company established a full valuation allowance of $1,855,000 against its deferred tax assets because it was more likely than not, that the net deferred tax assets may not be realized. The Company continued to record a full valuation allowance and therefore, there is no tax provision recorded for 2010. Net loss Net loss decreased to $4,919,627 for the year ended December 31, 2010 from $6,099,586 during the year ended December 31, 2009.The decrease in our 2010 net loss stems primarily from the 2009 net tax provision expense of $1,855,000, which offset the 2010 increase in operating loss of $1,658,053.The 2010 increased operating loss was due to lower sales and increases in our Selling, General, and Administrative expenses, which included increases in our stock compensation expense and continued investment in our WindFiber™ strategy. ICS has recorded operating losses of $180,914 for the year ended December 31, 2010 compared to $207,451 for the year ended December 31, 2009.Additionally, to capitalize on our expanding manufacturing capabilities, we have added sales representatives and new sales territories. 13 Liquidity and Capital Resources At December 31, 2010, the Company had cash on hand of $6,719, a working capital deficiency of $5,976,163 net of prepaid consulting expense, a net loss of $4,919,627 for the year ended December 31, 2010 and an accumulated deficit of $14,868,803.The Company's continuation as a going concern is dependent upon its ability to generate sufficient operations cash flow or successfully raise additional funds to meet its obligations on a timely basis in order to comply with the terms and covenants of its financing agreements.Management is continuing its efforts to obtain additional funds through additional equity and debt financing, and to reduce costs and related near-term working capital requirements. Despite these efforts, management cannot provide assurance that the Company will be able to obtain additional financing or that cash flows from operations will be sufficient to allow it to meet its obligations. As a result of the working capital deficiency, recent losses and accumulated deficit, we were unable to remain in compliance with the Debt Service Coverage Ratio covenant in our credit agreement with our primary lender.The required ratio is 1.25 and the Company’s ratio at December 31, 2010 was a negative (1.36). Our lender has waived compliance with this covenant through May 31, 2011.The next measurement date for this financial covenant is June 30, 2011.Our lender has agreed to further waive compliance with this covenant through December 31, 2011 if we have raised gross proceeds of not less than $1,200,000 as a result of the issuance of common stock or common stock equivalents not later than May 31, 2011 (a “Qualified Financing”).In the event we are unable to complete a Qualified Financing or renegotiate our credit agreement with our lender, they may require us to repay all amounts outstanding under our credit facility. Due to the uncertainty of the Company completing a Qualified Financing, all debt tied to this credit agreement has been classified as a current liability as of December 31, 2010. In addition, the Company also has $830,000 of convertible debentures that are due and payable in the third quarter of 2011. If we are unable to raise additional capital or otherwise refinance the debenture obligations as and when they come due, it would result in a breach of those agreements which would also be a violation of the covenants of our other debt obligations with the Company’s bank. In the event we are unable to complete a Qualified Financing or renegotiate our credit agreement it is highly unlikely that we would be able to satisfy such an obligation, and we would likely be unable to continue operating as a going concern.However, we continue to work closely with our lender to renegotiate the terms of those arrangements, and we continue to actively explore alternative sources of debt and equity capital and other means to refinance all or some of our indebtedness. Operating Cash Flows Operating activities provided $146,548 during the year ended December 31, 2010 compared to cash used of $2,413,419 during the year ended December 31, 2009.The improvement in net cash flow from operating activities in 2010 relative to 2009 was due primarily to the timing and management of cash requirements associated with accounts payable and accounts receivable, and customer deposits made during the period as progress payments on certain fabrication contracts.Due to continuing cash constraints in 2010, the Company aggressively collected on outstanding accounts receivable and delayed paying its vendors. This was partially offset by a timing difference between periods in work-in-process inventories related to ongoing and upcoming contracts and the timing of accrued expenses. Investing Cash Flows Investing activities used $358,863 and $655,616 of cash for the years ended December 31, 2010 and 2009, respectively.The primary use of cash in investing activities in 2010 has been investments made in additional manufacturing equipment in our corrosion business, and the purchase of 94 acres of land for the development of a wind blade manufacturing plant.In 2009, we purchased additional manufacturing equipment supporting plant and field service activities, as well as office equipment for added sales and WindFiber™ staff positions and in building designs for a wind blade plant. 14 Financing Cash Flows Financing activities used $62,775 during the year ended December 31, 2010.Proceeds from financing activities, detailed below, were offset by net payments on short-term debt and lines of credit totaling $648,612 and net payments on long-term debt totaling $471,416 for the year ended December 31, 2010.For the year ended December 31, 2009, financing activities provided $365,555 comprised of proceeds on short term debt and the line of credit totaling $837,512 and net payouts of long term debt totaling $471,957. On March 8, 2010, the Company’s Board of Directors approved the temporary reduction of the exercise price of outstanding warrants to $2.50 per share from $5.00 per share. The temporary exercise price reduction was valid from March 22, 2010 through May 6, 2010.After May 6, 2010, the warrants reverted back to their original terms.The Company received $590,823 related to the exercise of 236,329 warrants to purchase its common stock at $2.50 per share from current warrant holders. On August 3, 2010, the Company’s Board of Directors approved a debt for equity exchange transaction between M&W Fiberglass, LLC, an entity wholly owned by the Company's majority shareholders, Jamie L. and Jennifer L. Mancl, and the Company. The transaction, which closed on August 13, 2010, resulted in the conversion of the outstanding principal and interest under the existing long-term note with M&W Fiberglass to common shares of the Company at $2.50 per share. The principal balance of the note converted at August 13, 2010 was $970,770 and accrued interest was $5,455, which upon conversion resulted in the issuance of 390,490 restricted common shares of ECC. The exchange resulted in a $970,770 reduction in the Company’s long-term debt obligations and an addition to stockholder's equity of $976,225. On August 23, 2010, the Company entered into a Subscription Agreement with its founder and majority shareholder, Jamie L. Mancl, pursuant to which Mr. Mancl agreed to make a $450,000 equity investment in the Company. Pursuant to the agreement, Mr. Mancl purchased 180,000 shares of the Company's common stock at a price of $2.50 per share. On September 7, 2010, the Company issued 207,506 restricted shares of common stock as payment in full of unsecured, short-term notes payable to five private investors (primarily existing shareholders) in connection with financing to fund operations. The principal balance of the notes and accrued interest converted under the agreements was $500,000 and $18,763, respectively. The exchange resulted in a $500,000 reduction in short-term debt obligations and a $518,763 addition to stockholder's equity. The Company continues to rely on short-term note financing from its primary lender for its working capital needs. Total bank notes of $1,250,000 were outstanding as of December 31, 2009. During 2010, the Company borrowed $2,543,634 and made repayments of $3,243,634. The Company’s outstanding balance on these short term bank notes is $550,000 at December 31, 2010. Employee Stock Purchase Plan Proceeds to the Company from stock purchased under the ECC Employee Stock Purchase Plan totaled $16,430 for the years ended December 31, 2010. Debenture Financing From August 2008 to December 2008, we raised $6,370,000 by selling units, each unit consisting of (i) a 3-year, 6% convertible debenture (the “Debentures”) with a conversion price of $2.50 per share (subject to adjustment for stock splits and stock dividends), and (ii) a number of warrants equal to the number of shares issuable upon conversion of the principal amount of the Debenture (the “Warrants”).The Debentures sold included the issuance of 2,548,000 Warrants.Each Warrant is exercisable into shares of common stock for a term of 3 years at $5.00 per share.The Warrant also provides anti-dilution protection for the following events: reorganization, reclassification, consolidation, merger or sale; subdivision, combination or dividend of our common stock. At December 31, 2010, Debentures totaling $969,870 with a face value of $1,230,000 remain outstanding and will become due during the third and fourth quarter of 2011.$5,140,000 of Debentures has been converted to 15 common stock as of December 31, 2010.In the event that the outstanding Debentures do not convert or we are unable to extend their term or obtain additional financing or raise additional capital to repay all amounts outstanding when they become due, we would likely be unable to continue operating as a going concern. The Company plans to work with the debenture holders during the second quarter of 2011 to either induce them to convert by potentially reducing the conversion price, provide additional warrants or work with them to extend the notes. Other Debt Activity On October 27, 2010, the Company issued an unsecured short-term promissory note to M&W Fiberglass, LLC for $25,000.The note carries a term of 60 days and an annual fixed interest rate of 6.00%. On October 29, 2010, the Company issued an unsecured short-term promissory note to White Horse Ltd, LLC, an entity owned by one of the Company’s directors, for $120,000.The note carried a term of 30 days and an annual fixed interest rate of 6.00%.The note was paid on November 2, 2010. On March 31, 2011, the Company issued a new unsecured short-term promissory note to an individual investor, for $100,000.The note carries a term of 60 days and an annual fixed interest rate of 6.00%. Leases The Company has entered into various operating leases expiring through April 2013 for equipment, vehicles and temporary lodging.At December 31, 2010, the monthly payment for all operating leases totals $5,963. Going Forward As described above, the Company must actively pursue activities to complete a Qualified Financing Event as required by its lender by May 31, 2011, along with the payments due convertible bond holders in the third quarter of 2011.There is no assurance we will be successful.If our lender requires us to repay all amounts outstanding under our credit facility because we are unsuccessful in completing a Qualified Financing, it is highly unlikely that we would be able to satisfy such an obligation, and we would likely be unable to continue operations as a going concern.However, we continue to work closely with our lender to renegotiate the terms of those arrangements and we continue to actively explore alternative sources of debt and equity capital and ways in which we can refinance all or some of our indebtedness. In addition, due to the reduction in sales in which resulted in losses greater than anticipated in 2010, management is in the process of implementing significant changes in our operations moving into 2011. We have eliminated administrative and staff positions and are now seeing cost savings from the manufacturing ERP system implemented in 2010 allowing the Company to manage costs by customer and by project. We are also actively pursuing domestic sales opportunities by the hiring of a new South Regional Manager and are currently analyzing and engaging in discussions with potential partners in the South East Asia markets. Our core composites operations is starting to see the benefits from the increased investments during 2010 in our Sales Team, evidenced by the increased quality of our customer list, backlog, and the largest project in the company’s history previously announced on July 26, 2010 that the Company has been awarded a major contract to supply fiberglass tanks in 2011 to a Canadian client valued at approximately $3.8 million. We intend to re-focus our WindFiber Business Plan, since the existing land that had been purchased from the City of Wisconsin Rapids with the intention ofbuilding a composite blade manufacturing plant will be returned to the City for the same price as was purchased. The Company will continue to explore opportunities in other states that might offer strategic advantages and economic incentives. While recessionary economic pressures persist, we have seen signs that the capital goods economy may be strengthening.We believe that the refocus on our core composites business along with our past investments and involvement in the wind energy industry and other market segments will also position our Company as the economy recovers and expands. 16 Off-Balance Sheet Arrangements We did not have any off-balance sheet arrangements as of December 31, 2010. Item 7A.Quantitative and Qualitative Disclosure About Market Risk. Not applicable to smaller reporting companies Item 8.Financial Statements and Supplementary Data. ENERGY COMPOSITES CORPORATION TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 18 Consolidated Financial Statements: Consolidated Balance Sheets 19 Consolidated Statements of Operations 20 Consolidated Statements of Stockholders’ Equity 21 Consolidated Statements of Cash Flows 22 Notes to Consolidated Financial Statements 23 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Energy Composites Corporation We have audited the accompanying consolidated balance sheets of Energy Composites Corporation as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended.Energy Composites Corporation’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Energy Composites Corporation as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, the Company had net losses for the years ended December 31, 2010 and 2009 and had an accumulated deficit at December 31, 2010.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moquist Thorvilson Kaufmann Kennedy & Pieper LLC Edina, Minnesota April 18, 2011 18 ENERGY COMPOSITES CORPORATION CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $61,000 in 2010 and $191,000 in 2009 Accounts receivable - related party - Inventories, net Other current assets Prepaid consulting expense - Total current assets Property and equipment, net Other assets: Intangible assets, net Prepaid consulting expense, net of current portion - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt obligations $ $ Line of credit - bank Short-term notes payable Accounts payable Accounts payable - related party Accrued expenses Accrued payroll and payroll taxes Customer deposits Total current liabilities Long-term liabilities Long-term debt obligations, net of current portion Deferred income - land purchase - Total long-term liabilities Total liabilities Stockholders' equity (deficit): Common stock - $.001 par value; 100,000,000 shares authorized, 46,659,800 and 42,115,205 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to the consolidated financial statements. 19 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, Revenue $ $ Cost of goods sold $ Gross profit $ Selling, general and administrative expenses $ Loss from operations ) ) Other income (expense): Interest expense ) ) Interest income Total other income (expense) ) ) Loss before provision (benefit) for income taxes ) ) Income tax provision - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted See notes to the consolidated financial statements. 20 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS STOCKHOLDERS' EQUITY For the Years Ended December 31, 2010 and 2009 Common Stock Additional Accumulated Stockholders' Shares Amount Paid-in Capital Deficit Equity Balance at December 31, 2008 $ $ $ ) $ Convertible debt converted to common stock Stock issued for interest owed on convertible debt 37 Restricted stock issued as employee compensation 49 Restricted stock issued as directors' compensation 10 Net loss ) ) Balance at December 31, 2009 ) Convertible debt converted to common stock 66 Stock issued for interest owed on convertible debt 27 Restricted stock issued upon warrant exercise Restricted stock issued upon equity contribution Restricted stock issued as employee compensation 18 Restricted stock issued as directors' compensation 34 Restricted stock issued upon debt and accrued interest exchange Restricted stock issued as consultant compensation Stock issued under Employee Share Purchase Plan 10 Stock options compensation expense Net loss ) ) Balance at December 31, 2010 $ $ $ ) $ See notes to the consolidated financial statements. 21 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Provision for losses on accounts receivable (Gain) loss on asset disposal Amortization of debt discount for imputed interest Amortization of discount for warrants and beneficial conversion feature on convertible debt Amortization of prepaid consulting expense Discount for stock sold under employee stock purchase plan Stock issued for interest payments Stock issued for employee and director compensation Stock option compensation expense Deferred income taxes - Changes in operating assets and liabilities: Accounts receivable, net Accounts receivable - related party ) Inventories, net ) Other current assets ) Accounts payable ) Accounts payable - related party ) Accrued expenses Accrued payroll and payroll taxes ) ) Customer deposits ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) from lines of credit - bank ) Financing costs paid for long-term debt ) Net borrowings (repayments) from short-term notes payable ) Payments on long-term debt ) ) Proceeds from stock purchase Proceeds from exercise of warrants Proceeds from employee stock purchase plan Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ $ See notes to the consolidated financial statements. 22 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Nature of Business and Significant Accounting Policies Nature of Business Energy Composites Corporation (“Company”) (“ECC”) is a manufacturer, installer and marketer of fiberglass products which are sold throughout the United States, but primarily in the Midwest.The Company also has a service division that provides installation and repair of various tank and piping systems.The Company serves the paper, petro-chemical, water, waste-water, bio-fuel and power industries. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries ECC Corrosion, Inc. (“ECC-C”), formerly known as Advanced Fiberglass Technologies, Inc. (“AFT”), and Innovative Composite Solutions, LLC (“ICS”), after elimination of all intercompany accounts, transactions, and profits. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Accordingly, actual results could differ from those estimates. Concentrations of Risk Cash Deposits: The Company maintains its cash in high-quality financial institutions.The balances, at times, may exceed the federally insured limits. Credit Risk and Major Customers: Financial instruments that may subject the Company to significant concentrations of credit risk consist primarily of trade receivables.The Company grants credit to its customers throughout the United States in the normal course of business.Customer creditworthiness is routinely monitored and collateral is not required.The following is a schedule of significant sales to customers for the years ended December 31, 2010 and 2009 and significant customer accounts receivable balances at December 31, 2010 and 2009: Percentage of Percentage of Trade Accounts Total Sales Receivable Customer 1 11.8% 3.2% 1.0% 0.3% 2 - - 3 - 4 21.7% 62.3% 42.2% 49.5% Labor Force: A significant part of the Company’s production labor force is covered by two collective bargaining agreements which expire in May and June 2012. Cash and Cash Equivalents For purposes of balance sheet presentation, the Company considers all unrestricted demand deposits, money market funds, savings funds and investments with an original maturity of three months or less to be cash and cash equivalents. 23 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Trade Accounts Receivable Trade accounts receivable are recorded at the invoiced amount.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable.The Company determines the allowance based on historical write-off experience and current aging analysis. The Company reviews its allowance for doubtful accounts monthly. Individual accounts with past due balances over 90 days are specifically reviewed for collectibility. All other balances are reviewed on a pooled basis.Account balances are charged off against accounts receivable, as bad debts, after all means of collection have been exhausted and the potential for recovery is considered remote.Finance charges are accrued monthly, but not recognized on past due trade receivables until management determines that such charges will be collected. Inventories Inventories are stated at the lower of cost or market, with cost determined on the first-in, first-out (FIFO) basis.Reserves are recorded for estimated excess and obsolete inventories based primarily on forecasts of product demand and estimated production requirements. Inventories consist of raw materials and work-in-process. Raw materials consist of components and parts for general production use.Work-in-process consists of labor and overhead, processing costs, purchased subcomponents and materials purchased for specific customer orders. Property and Equipment Property and equipment are stated at cost.Depreciation is provided on the straight-line method over the estimated useful lives of the respective assets.Maintenance and repairs are charged to expense as incurred; major renewals and betterments are capitalized.As items are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in operating income. The estimated useful lives for computing depreciation are as follows: Years Building 40 Building and land improvements 15 Computer equipment 3 to 5 Manufacturing equipment 5 to 10 Furniture and office equipment 5 to 10 Vehicles and trailers 5 Intangible Assets Intangible assets are stated at cost.They comprise a non-compete agreement, a customer list acquired through an acquisition in 2005 and deferred financing costs incurred with various debt financings. The non-compete agreement is being amortized on the straight-line method over its 3-year life.The customer list is being amortized 33% per year based on a discounted cash flow analysis.The deferred financing costs are being amortized over the term of the related debt on a straight-line basis which approximates the effective interest method, and is being charged to interest expense. Impairment of Long-lived Assets The recoverability of intangible assets and other long-lived assets is assessed periodically or whenever adverse events or changes in circumstances or business climate indicate that the expected cash flows previously anticipated warrant a reassessment.When such reassessments indicate the potential of impairment, all business factors are considered and, if the carrying value of such intangible assets and other long-lived assets are not likely to be recovered from future undiscounted operating cash flows, they will be written down for financial reporting purposes to their fair values.There were no impairment charges related to intangible or other long-lived assets for the years ended December 31, 2010 and 2009. 24 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Revenue Recognition The Company derives revenue primarily from the sale of the Company’s manufactured products (tanks, piping, & ductwork), installation of those tanks on occasion and service/repair.Revenue is recognized when persuasive evidence of an arrangement exists, the price is fixed and determinable, transfer of title has occurred, services have been rendered or delivery has occurred per contract terms and collection of the related receivable is reasonably assured. At times, customer deposits and other receipts are received and are deferred and recognized as revenue when earned. Most of the Company’s products are sold without installation services included.Revenue for product only sales is generally recognized at the time of shipment and if all other contractual obligations have been satisfied.When the Company provides a combination of products and installation services, the product and installation components of these multiple deliverable arrangements are considered separate units of accounting. The value of these separate units of accounting is determined based on their relative fair values determined on a stand-alone basis. Most installation work is generally done in a short period of time after the product is manufactured (generally less than 30 days) and the corresponding revenue is recorded upon the completion of the installation and when all contractual obligations have been met. For any service/repair, most work is performed on a time and material basis and revenue is recognized upon performance. Product Warranty Liability The Company offers a standard two year warranty for product and service sales. In certain cases, the Company has offered warranty periods greater than two years.Accruals necessary for product warranties are estimated based upon historical warranty costs. As of December 31, 2010 and 2009, the Company’s estimated product warranty liability based on historical activity was $38,000 and $28,000, respectively, and is recorded within accrued liabilities on the consolidated balance sheets. Cost of Sales The Company’s cost of sales represents all direct and indirect costs associated with the production of products for sale and services to our customers. This includes operation and maintenance of our equipment, direct and indirect labor and benefits, repairs and maintenance of our equipment, insurance, rentals, freight in, freight out, and depreciation. Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. The Company accounts for income taxes pursuant to Financial Accounting Standards Board (“FASB”) guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. The Company believes its income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties has been recorded at December 31, 2010 and 2009.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company’s remaining open tax years subject to examination include the years ended December 31,2008 through 2010. 25 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Segment Reporting Through December 31, 2010, the Company provided products and services into one reportable operating segment, Industrial Tank and Piping. The 2010 and 2009 results of our distribution company, ICS, were immaterial for purposes of segment reporting and are included in the Industrial Tank and Piping segment. The detail of products and service activity in this operating segment is further described in Note 14. Advertising Expense The Company expenses advertising costs as incurred.Advertising expense amounted to $18,130 and $43,676 for the years ended December 31, 2010 and 2009, respectively. Stock-Based Compensation The Company recognizes the cost of stock-based compensation plans and awards in net earnings on a straight-line basis over the service period of the awards.The Company estimates the fair value of option awards using the Black-Scholes-Merton option-pricing formula and records compensation expense for stock options ratably over the vesting period of each stock option grant. As of June 18, 2008, our Board of Directors adopted resolutions approving the Company’s 2008 Stock Incentive Plan (the“2008 Plan”) and holders of a majority of our outstanding shares of common stock approved the 2008 Plan as of August 29, 2008. The 2008 Plan authorizes awards to directors, employees and consultants equal to no more than 10% of the Company’s issued and outstanding common stock. The 2008 Plan provides that no more than 1,000,000 shares may be issued during any calendar year to any participant pursuant to options and stock appreciation rights (SARS) under the 2008 Plan. The term over which participants may exercise options and SARS may not exceed ten years from the date of the grant (five years in the case of incentive stock options granted to employees who, at the time of grant, own more than 10% of our common stock). The 2008 Plan also authorizes the issuance of restricted shares, unrestricted shares, deferred shares, and performance awards under which the Plan Committee has discretion in determining vesting conditions of the awards. Share-based compensation activity during 2010 and 2009 is further described in Note 9. Fair Value of Financial Instruments The respective carrying value of certain on-balance sheet financial instruments approximates their fair values. These financial instruments include cash, accounts receivable, accounts payable, accrued liabilities and debt. Fair values were assumed to approximate cost or carrying values as most of the debt was incurred recently and the assets were acquired within one year. Comprehensive Income (Loss) Comprehensive income (loss) includes net income (loss) and items defined as other comprehensive income (loss).Items defined as other comprehensive income (loss) include items such as foreign currency translation adjustments and unrealized gains and losses on certain marketable securities.For the years ended December 31, 2010 and 2009, there were no adjustments to net loss to arrive at comprehensive loss. Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update ("ASU") 2010-06, Fair Value Measurements and Disclosures (Topic820). ASU2010-06 provides additional disclosure requirements related to fair value measurements. ASU2010-06 is effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level3 fair value measurements. Disclosure requirements applicable to Level3 transactions are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years, with early adoption permitted. The portion of ASU2010-06 that was effective beginning after December15, 2009 did not have a material effect on our financial position, results of operations or cash flows. Additionally, the Company does not anticipate that the disclosure requirements applicable to Level3 transactions that are effective for fiscal 26 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS years beginning after December15, 2010 will have a material effect on our financial position, results of operations or cash flows. In October 2009, the FASB issued ASU2009-13, Revenue Recognition (Topic605). ASU2009-13 provides additional guidance related to the accounting for multiple-deliverable arrangements to account for products or services (deliverables) separately rather than as a combined unit and eliminates the residual method of allocation. ASU2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after September15, 2010, with early adoption permitted. We do not anticipate that the provisions of ASU2009-13 will have a material effect on the Company's financial position, results of operations or cash flows. Note 2.Going Concern Uncertainty The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, assuming we will continue as a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. At December 31, 2010, the Company had cash on hand of $6,719, a working capital deficiency of $5,976,163 net of prepaid consulting expense, a net loss of $4,919,627 for the year ended December 31, 2010, and an accumulated deficit of $14,868,803. The Company is continuing its efforts to improve its overall financial condition and results of operations, including obtaining additional financing and restructuring certain debt arrangements, some of which are disclosed below. The Company's continuation as a going concern is dependent upon its ability to generate sufficient cash flow or successfully raising additional funds to meet its obligations on a timely basis in order to comply with the terms and covenants of its financing agreements.Management is continuing its efforts to obtain additional funds through additional equity and debt financing, and to reduce costs and related near-term working capital requirements. Despite these efforts, management cannot provide assurance that the Company will be able to obtain additional financing or that cash flows from operations will be sufficient to allow it to meet its obligations. Note 3.Inventories Inventories consist of the following: December 31, 2010 December 31, 2009 Raw materials $ $ Work in progress Finished goods - - Obsolescence reserve ) ) Total $ $ Note 4.Prepaid Consulting Expense On August 24, 2010, the Company’s Board of Directors approved the issuance of 3,375,000 restricted shares of common stock to Diversified Equities Partners, LLC, an entity owned by a minority shareholder of ECC, as a non-refundable retainer for financial advisory consulting services to be rendered through September 30, 2012.These shares were valued at $4,725,000 using the closing market price of our stock on August 24, 2010 of $1.40 per share with the credit recorded to Common Stock and Additional Paid-In Capital and the debit recorded to Prepaid Consulting Expense.The expense will be amortized over the 25 month period of the contract.$756,000 was recorded to expense under the contract for the year ended December 31, 2010 and is classified in selling, general and administrative expenses. 27 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 5.Property and Equipment, Net Property and equipment are as follows: December 31, 2010 December 31, 2009 Land and improvements $ $ Buildings and improvements Machinery and equipment Vehicles and trailers Computer equipment Furniture and office equipment Less accumulated depreciation ) ) Net property and equipment $ $ Depreciation expense was $462,739 and $418,732 for the years ended December 31, 2010 and 2009, respectively. Real Estate Purchase On April 30, 2010, the Company purchased approximately 94 acres of land from the City of Wisconsin Rapids as part of the Company’s WindFiber™ expansion.The purchase price of the land was $47,734.Because the purchase price of the real estate was well below estimated fair market values, the real estate was recorded at its estimated fair market value of $5,000 per acre for a total value of $477,228 including the transaction costs.The excess fair market value of $429,494 was recorded to Deferred Income – Land Purchase and will be amortized over the life of the planned manufacturing plant. However, the Company is now in discussions with the City of Wisconsin Rapids to repurchase the land and expects the transaction to be completed during the second quarter of 2011. See Note 13 for further information. Note 6.Intangible Assets Intangible assets are as follows: December 31, 2010 December 31, 2009 Non-compete agreement $ $ Customer list Deferred financing costs Less accumulated amortization ) ) Net intangible assets $ $ Amortization expense was $8,549 and $14,918 for the years ended December 31, 2010 and 2009, respectively.Estimated amortization expense for the next five years is as follows: $ Thereafter Total $ 28 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7.Financing Arrangements Line of Credit – Bank The Company utilizes a line of credit with Nekoosa Port Edwards State Bank (“NPESB”) that provides for maximum borrowings of $250,000, bears interest at a fixed rate of 6.75% at December 31, 2010 and matures on December 16, 2011.The line is secured by all business assets of ECC-C (formerly AFT), an assignment of life insurance on the officer/stockholder, a junior mortgage on land and buildings, and an unlimited guaranty by ECC.The Company had a balance of $113,900 and $117,512 on the line of credit at December 31, 2010 and 2009, respectively. Short-Term Notes Payable The Company uses short-term notes from NPESB for purposes of bulk purchases of inventory and project financing in addition to utilizing its line of credit.The underlying inventory and customer purchase orders serve as specific collateral for these notes.In addition, the short-term notes are also typically secured by all business assets of the Company.The notes bear interest at fixed rates.The notes are typically twelve months or less.The Company had $550,000 and $1,250,000 of outstanding notes payable to NPESB with weighted average interest rates of 6.75% as of December 31, 2010 and 2009. The Company also utilizes unsecured, short-term financing from private investors (primarily existing shareholders) to fund operations.These short term notes bear interest at 6.0%.The Company had $25,000 and $470,000 of outstanding notes payable to these private investors at December 31, 2010 and 2009, respectively. 29 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Long-Term Debt Obligations NPESB - a term loan secured by 15 ton deck crane, interest rate of 7.25%, due October 2010, monthly payments of $948 $ - $ NPESB – a term loan secured by all general business assets of ECC-C (formerly AFT) and unlimited continuing guarantee of ECC; interest rate of 6.75%, due October 2014, monthly payments of $900 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 NPESB - an industrial revenue bond term loan, secured by equipment and unlimited continuing guarantee of ECC; contains restrictive financial covenants, interest rate of 5.75%, due July 2014, monthly payment of $7,266 City of Wisconsin Rapids, a term loan, secured by all assets and unlimited continuing guarantee of ECC; contains various operating covenants, interest rate 2%, due April 2012, monthly payment of $4,499 Yale Financial Services, a capital lease term loan, secured by two Yale forklifts, interest rate 7.7%, due October 2010, monthly payment of $657 - City of Wisconsin Rapids, a $75,000 term loan, secured by ECC and ECC-C (formerly AFT) guarantees; imputed interest at 8% resulting in an original issue discount with an unamortized balance of $18,983 at December 31, 2010, balloons in August 2014 NPESB – an industrial revenue bond term loan, secured by real estate, ECC and ECC-C (formerly AFT) guarantees; contains restrictive financial covenants, interest rate of 5.50%, due July 2027, monthly payment of $20,776 M&W LLC (related party) – an unsecured term loan, interest rate of 4.775%, due December 2015, quarterly payment of $24,493; repaid through issuance of common stock in August 2010 - NPESB – a term loan secured by all general business assets of ECC-C (formerly AFT) and an unlimited continuing guarantee of ECC; due January 2012, interest rate of 6.75%, monthly payments of $13,405 Convertible notes payable ($1,230,000 face value) – see Note 8 Less current portion of long-term obligations ) ) Total long-term debt obligations, net of current portion $ $ Maturities of long-term debt obligations are as follows: Principal Discount Net $ $ ) $ 0 0 0 0 -18,983 Total $ $ ) $ 30 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS On March 13, 2009, the Company executed an amendment to the credit agreement for the three industrial revenue bonds held by NPESB.The amendment to the credit agreement includes the redefinition of the covenants attached to the bonds.Under the terms of the amended credit agreement, the covenants apply to the Company and its subsidiaries on a consolidated basis.The quarterly covenants require the consolidated Company to maintain (a) a Debt Service Coverage Ratio of not less than 1.25 to 1 and (b) a Total Indebtedness to Equity Ratio of not more than 3.5 to 1.0. Debt Service Coverage Ratio is defined as the ratio of (i) EBITDA for the 12-month period ending on the measurement date to (ii) interest expenses plus principal payments coming due during the 12-month period beginning on the day after measurement.EBITDA is defined as net income after taxes plus a) interest expense, b) federal, state and local taxes, c) depreciation and amortization expenses, and d) extraordinary losses minus extraordinary gains. This ratio at December 31, 2010 was a negative (1.36) which did not meet the covenant requirement of 1.25. Total Indebtedness to Equity Ratio is defined as the ratio of all liabilities or obligations to Equity.Equity is defined as the total of all assets of the Company minus the aggregate of all liabilities, all determined in accordance with generally accepted accounting principles consistent with those followed in preparation of the financial statements. This ratio at December 31, 2010 has been calculated by the Company as follows: Total current liabilities $ Long-term debt obligations, net of current portion Total indebtedness $ Total stockholders' equity $ Total indebtedness to equity As of December 31, 2010, the Company was not in compliance with the debt service coverage ratio. On January 27, 2011, the Company received notification from the lender waiving compliance for the Debt Service Coverage ratio until May 31, 2011 and that further compliance will be waived until December 31, 2011 if the Company is able to complete a Qualified Financing in the amount of $1,200,000 prior to May 31, 2011. If the Company is unable to complete a Qualified Financing prior to May 31, 2011, the lender will require a re-measurement date on June 30, 2011.Because management cannot provide assurance that the Company will be able to obtain additional financing or that cash flows from operations will be sufficient to allow it to meet its obligations and the Company cannot assume that they will automatically receive another waiver from the bank, the Company has classified all debt from Nekoosa Port Edwards State Bank to be a current liability as of December 31, 2010. Note 8.Convertible Notes Payable In August 2008, the Company began a private placement offering of Units, each Unit consisting of (i) a 3-year, 6% convertible debenture with a conversion price of $2.50 (the “Conversion Price”) per share (subject to adjustment for stock splits and stock dividends) (the “Debentures”), and (ii) a number of warrants equal to the number of shares issuable upon conversion of the principal amount of the Convertible Debenture (the “Warrants”).This placement offering was in anticipation of the AFT reverse acquisition taking place which became effective on October 14, 2008. Each Warrant is immediately exercisable into shares of common stock for a term of 3 years at $5.00 per share.The Warrants also provide anti-dilution protection for the following events: reorganization, reclassification, consolidation, merger or sale; subdivision, combination or other dividend of the Company’s Common Stock. The private placement was closed on December 14, 2008.Debentures in the aggregate principal amount of $6,370,000 were sold which included the issuance of 2,548,000 Warrants.The Debentures are considered to be conventional convertible debt. 31 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The issued Warrants were deemed to have a relative fair market value of $4,068,422 which was recorded as a discount to the face value of the Debentures and as a credit to Additional Paid-In Capital and will be accreted to interest expense over the 3-year term of the warrants using the effective interest method.The Company used the Black-Scholes-Merton pricing model as a method for determining the estimated fair value of the Warrants. The proceeds of the Debentures were allocated based on the relative fair value of the Debentures and Warrants as of the commitment date.The Company then calculated the intrinsic value of the beneficial conversion feature embedded in the Debentures and because the amount of the beneficial conversion feature exceeded the fair value allocated to the Debentures, the amount of the beneficial conversion feature to be recorded was limited to the proceeds allocated to the Debentures.Accordingly, the beneficial conversion feature was calculated to be $2,301,578 and was recorded as an additional discount on the Debentures and a credit to Additional Paid-In Capital of $1,412,578 and a credit of $889,000 to deferred income tax liability.The Company is accreting the beneficial conversion feature to interest expense over the 3-year term of the debt using the effective interest method. The following table summarizes the convertible note balance as of December 31, 2010: Balance at January 1, 2008 $ - Plus: gross proceeds received in 2008 Less value assigned to: Warrants ) Beneficial conversion feature allotted to: Additional paid-in capital ) Deferred income tax liability ) Sub-total of assigned values ) Plus: accretion of original issue discount from warrants and beneficial conversion feature for 2008 and 2009 Less: conversion of debt to common stock ) Balance at December 31, 2009 Plus: accretion of original issue discount from warrants and beneficial conversion feature Less: conversion of debt to common stock ) Balance at December 31, 2010 (face value $1,230,000) $ All outstanding convertible debentures at December 31, 2010 totaling $1,230,000 mature at various dates in 2011 and are included in the current maturities table found in Note 7. The effective annual interest rate for the years ended December 31, 2010 and 2009 was 46% and 101%, respectively.The rate is higher than the stated rate of 6% due to the amortization of the discount recorded against the debt for the detachable warrants and beneficial conversion feature. 32 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 9.Stockholders’ Equity Converted Debt In conjunction with the private placement of convertible debt in 2008, $165,000 and $1,100,000 of the debt was converted to common shares of the Company during the years ended December 31, 2010 and 2009, respectively, at $2.50 per share.A total of 93,538 and 476,801 common shares were issued for the debt and related interest on the debt during the years ended December 31, 2010 and 2009, respectively. Warrants On March 8, 2010, the Board of Directors of the Company approved the temporary reduction of the exercise price of currently outstanding common stock purchase warrants from $5.00 per share to $2.50 per share to raise additional capital for the Company. The exercise price reduction was valid from March 22, 2010 through May 6, 2010.Shares issued during the exercise price reduction period are restricted shares subject to SEC Rule 144.After May 6, 2010, any outstanding warrants reverted back to their original terms.During the year ended December 31, 2010, the Company received $590,823 related to the exercise of 236,329 warrants to purchase our common stock at $2.50 per share from current warrant holders.As of December 31, 2010, there were 2,311,671 warrants outstanding. Debt Exchange Transactions On August 3, 2010, the Company’s Board of Directors approved a debt for equity exchange transaction between M&W Fiberglass, LLC (an entity wholly owned by the Company’s majority shareholders Jamie L. and Jennifer L. Mancl) and the Company. The transaction, which closed on August 13, 2010, resulted in the conversion of the outstanding principal and interest under the existing long-term note with M&W Fiberglass to common shares of the Company at $2.50 per share. The principal balance of the note converted at August 13, 2010 was $970,770 and accrued interest was $5,455 which upon conversion resulted in the issuance of 390,490 restricted common shares of ECC. The exchange resulted in a $970,770 reduction in the Company's long-term debt obligations and an addition to stockholder's equity of $976,225. On September 7, 2010, the Company issued 207,506 restricted shares of common stock as payment in full of unsecured, short-term notes payable to five private investors (primarily existing shareholders) in connection with financing to fund operations. The principal balance of the notes and accrued interest converted under the agreements was $500,000 and $18,763, respectively. The exchange resulted in a $500,000 reduction in short-term debt obligations and a $518,763 addition to stockholder's equity. Stock Issuances On August 23, 2010, the Company entered into a Subscription Agreement with its founder and majority shareholder, Jamie L. Mancl, pursuant to which Mr. Mancl made a $450,000 equity investment in the Company. Pursuant to the agreement, Mr. Mancl purchased 180,000 shares of the Company's common stock at a price of $2.50 per share. As detailed in Note 4, on August 24, 2010, the Company’s Board of Directors approved the issuance of 3,375,000 restricted shares of common stock to Diversified Equities Partners, LLC, an entity owned by a minority shareholder of ECC, as a non-refundable retainer for financial advisory consulting services to be rendered through September 30, 2012.These shares were valued at $4,725,000 using the closing market price of our stock on August 24, 2010 of $1.40 per share and recorded to Additional Paid-In Capital and the debit recorded to Prepaid Consulting Expense (current and long term asset).The expense will be amortized over the 25 month period of the contract.$756,000 was recorded to expense under the contract for the year ended December 31, 2010. During the year ended December 31, 2009, the Company issued 49,272 restricted common shares to officers valued at $150,000 for services rendered. Of these shares, 12,136 shares (valued at $37,500) remained unvested until April 28, 2010 and were recorded as deferred compensation. During 2009, amortization of the 33 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS deferred compensation totaled $25,000, with the remaining $12,500 amortized during the year ended December 31, 2010. All of the remaining shares vested immediately.On April 28, 2010, the Company issued 18,337 restricted common shares to an officer valued at $75,000 for services rendered.Of these shares, 9,168 shares (valued at $37,500) remain unvested until April 28, 2011 and were recorded as deferred compensation.For the year ended December 31, 2010, amortization of the deferred compensation related to these shares totaled $25,000, leaving an unamortized balance of $12,500 at December 31, 2010. Pursuant to the Company’s Director Compensation Plan, the Company, on June 22, 2010, issued 33,730 restricted common shares to directors valued at $131,875 for services rendered for the time period from June 2009 to May 2010, which had been accrued for on a monthly basis.An accrual for $105,000 for director stock compensation for the period from June 2010 to December 31, 2010 has been recorded to accrued expenses. This accrued expense will be settled with common stock of the Company in June 2011.The monthly accrual is determined using an average of the share price on the last trading day of each month over the requisite service period. Employee Stock Purchase Plan On July 7, 2010, the Company issued 9,665 shares of common stock valued at $19,330 pursuant to the Company’s Employee Stock Purchase Plan which was approved by the Board of Directors in April 2009.The shares were purchased by the employees at a 15% discount to the lower of the closing price on the first day and the last day of the plan offering period for a total discount of $2,900. The discounted purchase price paid was $1.70 a share. Stock Option Awards OnJune 18, 2008, the Board of Directors approved the Company's 2008 Stock Incentive Plan ("the 2008 Plan") which reserves 3,300,000 shares of common stock, under which officers, other key employees, and directors may be granted options to purchase shares of the Company's common stock at not less than the fair market value of such shares on the date of the grant. Options generally become exercisable ratably on the anniversary of the date of the grant over a period of up tofour years. Vesting for all outstanding options is based solely on continued service as an employee of the Company and generally vest upon retirement. Options to purchase shares expire not later than ten years after the grant of the option. The 2008 planwas approved by a majority of theshareholders on August 29, 2008. The Company estimates the fair value of option awards using the Black-Scholes-Merton option-pricing formula, which requires assumptions as to expected dividends, expected life of the option, volatility and the risk-free interest rate at the time of the grant.The Company records the value of the portion of the award that is ultimately expected to vest as compensation expense ratably over the vesting period of each stock option grant. For stock options granted during the years ended December 31, 2010 and 2009, we utilized the following key assumptions in computing fair value using the Black-Scholes option-pricing model: Weighted average volatility 104.07% N/A Expected dividends None N/A Expected term (in years) N/A Weighted-average risk free interest 2.68% N/A Weighted-average fair value of options granted $ 2.11 N/A During the year ended December 31, 2010, the Company made stock option awards under the 2008 Stock Incentive Plan to 29 employees of the Company totaling 705,000 shares of the Company valued at $1,489,800 using the Black-Scholes-Merton pricing model.These awards vest ratably over a 4 year period. The Company recorded expense related to these stock option awards of $495,068 for the year ended December 31, 2010.The Company had 34 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS no stock option expense for the year ended December 31 2009. The remaining unvested stock option expense as of December 31, 2010 is $827,267 and is expected to be expensed over 3.1 years. The following table summarizes information about the Company’s stock options as of December 31, 2010 and changes during the year ended December 31, 2010: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contract Life (years) Aggregate Intrinsic Value (1) Outstanding December 31, 2009 - - - Granted $ Canceled or expired Exercised - - Outstanding – December 31, 2010 $ $ 0 (1) The intrinsic value of an option is the amount by which the fair value of the underlying stock exceeds its exercise price. The following table summarizes information about stock options outstanding as of December 31, 2010: Exercise Price Number Outstanding Weighted Average Remaining Life (years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercisable Price - - $2.50 - $4.00 Note 10.Income Taxes The income tax provision consisted of the following for the years ended December 31, 2010 and 2009: December 31, Currently payable (refundable) $
